Citation Nr: 0715093	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment periods from November 
18, 2002 to July 1, 2004, at Oxford Institute of Technology.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

During the veteran's November 2005 RO hearing, he raised the 
issue of entitlement to an extension of his delimiting date 
of July 1, 2004, for education benefits.  As there is no 
evidence that this issue has been developed, it is referred 
to the RO for the appropriate actions.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In this case, the RO received the veteran's application for 
Chapter 30 educational benefits in October 2002, and VA 
issued a Certificate of Eligibility for Chapter 30 benefits 
for Oxford Institute of Technology in November 2002.  
However, in March 2003, the RO determined that Oxford 
Institute of Technology had not been approved for Chapter 30 
educational benefits, only for Chapter 31 educational 
benefits.  Thus, payment for the veteran's course at Oxford 
Institute of Technology was denied.  However, in his March 
2003 and April 2003 Notices of Disagreement, as well as his 
June 2005 substantive appeal, the veteran noted that Oxford 
Institute of Technology was in the process of obtaining 
certification.  Accordingly, in order to determine the 
veteran's eligibility for Chapter 30 educational benefits, 
information concerning Oxford Institute of Technology's 
status as an approved educational institution, and if it is 
an approved institution, the date of approval, must be 
obtained.

Additionally, an RO hearing was conducted regarding the issue 
on appeal in November 2005.  Following the hearing, there is 
no indication in the appellate record that the RO ever 
considered the veteran's claim in light of this testimony, or 
issued a supplemental statement of the case addressing the 
same.  Thus, if there was a supplemental statement of the 
case issued to the veteran in this regard, it must be 
associated with the appellate record; if not, a supplemental 
statement of the case addressing all the evidence must be 
issued to the veteran.  See 38 C.F.R. §§ 19.31; 20.1304(c) 
(2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must determine whether Oxford 
Institute of Technology is currently 
approved for Chapter 30 educational 
benefits by the State Approving Agency 
as a VA-approved institution.  If it is 
currently approved for Chapter 30 
educational benefits, the RO must 
determine on what date it was approved.  
A memorandum as to these determinations 
must be associated with the claims file.

2.  The RO must then review and 
readjudicate the issue on appeal in 
light of the testimony provided by the 
veteran at his November 2005 RO hearing, 
as well as the approval status and date 
of Oxford Institute of Technology, as 
noted above.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.






No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




